Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 12, 2019

                                    No. 04-18-00436-CR

                              Rodrigo GARZA-DE-LA-CRUZ,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2017CRE000344-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER
       Appellant’s brief was originally due on May 22, 2019. On May 31, 2019, we granted
appellant’s request for a sixty-day extension in which to file appellant’s brief, which caused
appellant’s brief to be due on July 22, 2019. Appellant has filed an additional motion for
extension of time, requesting an additional sixty days in which to file his brief.

       We GRANT IN PART and extend appellant’s briefing deadline for an additional thirty
days. Appellant’s brief is due on or before August 21, 2019. Further requests for an
extension of time in which to file appellant’s brief are disallowed.



                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court